902 F.2d 27Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Freddie Lewis CULLENS, Petitioner-Appellant,v.Parker EVATT, Commissioner;  Attorney General of SouthCarolina, Respondents-Appellees.
No. 90-6265.
United States Court of Appeals, Fourth Circuit.
Submitted April 2, 1990.Decided April 13, 1990.Rehearing and Rehearing In Banc Denied May 15, 1990.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Karen L. Henderson, District Judge.  (C/A Nos. 88-1186-J, 88-1910-J, 88-1911-J, 88-1912-J)
Freddie Lewis Cullens, appellant pro se.
Frank Louis Valenta, Jr., Assistant Attorney General, Columbia, S.C., for appellees.
D.S.C.
DISMISSED.
Before ERVIN, Chief Judge, and PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Freddie Lewis Cullens seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.*   Cullens v. Evatt, C/A Nos. 88-1186-J, 88-1910-J, 88-1911-J, 88-1912-J (D.S.C. Jan. 9, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Section 17-27-90 of South Carolina's Post-Conviction Procedures Act provides that an applicant may file a subsequent application under the act presenting claims that were not knowingly, voluntarily and intelligently waived in a prior proceeding, upon a finding by the court that there was sufficient reason for not asserting or inadequately raising such claims in the prior proceeding.  Since Cullens's allegation that he was unaware of his right to appeal prior denials of post-conviction relief may provide the basis for such a finding, Cullens should file a new application for post-conviction relief in state court, asserting all claims he intends to pursue.  Once he obtains a ruling from the South Carolina Supreme Court on this application, these claims will be ripe for federal review